TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00641-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00642-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00643-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00742-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00743-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00744-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00745-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00746-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00747-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00748-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00749-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00750-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00751-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00752-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00753-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00754-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00755-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00756-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00757-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00758-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00759-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00760-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00761-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00762-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00763-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00764-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00765-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00766-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00767-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00768-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00769-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00770-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00771-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00772-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00773-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00774-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00775-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00776-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00777-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00778-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00779-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00780-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00781-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00782-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00783-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00784-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00785-CV


                           Vista Medical Center Hospital, Appellant

                                                 v.

                         Texas Mutual Insurance Company, Appellee




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                    REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON


This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the portion of the district court’s

judgment awarding monetary relief to Texas Mutual is reversed and we render judgment that

Texas Mutual take nothing on that claim. We find no error in the remainder of the judgment

reversing the administrative order and remanding Vista’s claims for stop-loss reimbursement to

the Division for further proceedings and we therefore order the remainder of the judgment

affirmed. We remand Texas Mutual’s remaining alternative constitutional and statutory claims

to the district court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.